Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final office action in view of remarks filed on 05/18/2022. This application contains 24 claims. 

Response to Amendment
2.	This action is in response to communication filed on 05/18/2022.
a. Claims 1-9, and 15-24 are pending in this application.
b. Claims 10-14 were previously canceled.

Response to Arguments Regarding Claim Rejections – 35 USC § 103
3.	Applicant's arguments, see page 7-12 of REMARKS, filed on 05/18/2022, with respect to the rejection(s) of claim(s) 1 and 21 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schmutz and Newman for claim 1, and rejection is made in view of Schmutz and Ziarno for claim 21. Additionally, Applicant argues in substance that:
	a. “Contrary to the Examiner's allegations, there is no teaching or suggestion that the WEMS is disposed within an FDR. In fact, Ziarno explicitly describes that the WEMS must receive the flight data wirelessly. Neither Schmutz nor Ziarno provides any teaching or motivation to significantly modify an FDR to include the WEMS of Ziarno.” (Remarks, page 11)
Regarding above remarks that “there is no teaching or suggestion that the WEMS is disposed within an FDR”, Examiner have changed the grounds of rejection for claim 21 limitation “a scripting engine disposed within a flight data recorder (FDR)” in view of Applicant’s remarks. Schmutz discloses scripting engine disposed within a flight data recorder (FDR) in [41, 45]. Schmutz discloses processing elements such as processor 212 within the FDR, here processor 212 is the scripting engine in FDR 122. Ziarno is still used to disclose limitation “scripting engine receiving a second algorithm” and motivation to combine Schmutz and Ziarno is for in-flight diagnosis and assessment through advanced algorithms as explained in Ziarno [138]. These in-flight diagnosis and assessment algorithms have analogous purpose to plurality of algorithms in application specification.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-7, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmutz et al. (US 2016/0075443 A1) hereafter Schmutz in view of Newman et al. (US 2018/0044034 A1) hereafter Newman.

Regarding claim 1, Schmutz teaches a data processing method (abstract) comprising: the scripting engine ([41, 45]: The communications equipment 222 and the GPS unit 226 are under the exclusive control of processing elements within the FDR (e.g. processor 212, and/or hardware entities 228 (i.e. processor 212 is the scripting engine in FDR 122). The components 214, 212, 232 also can constitute machine-readable media. The term “machine-readable media”, as used here, also refers to any medium that is capable of storing, encoding or carrying a set of instructions 250 for execution by the FDR 122 and that cause the FDR 122 to perform any one or more of the methodologies of the present disclosure.) running the plurality of algorithms and thereby analyzing flight data ([28-29, 31]: The FDR can be configured to process one or more of the parameters it receives and apply various algorithms to determine the occurrence of an exceptional event. The FDR can use the received parameters to determine whether an aircraft has deviated from a flight plan, this can be determined using GPS data (e.g. from a dedicated GPS unit) and/or from extrapolated flight data based on other parameters that are provided to the FDR (i.e. analyzing flight data using the algorithm)) and outputting a trigger from the FDR, based on the flight data, according to one or more of the plurality of algorithms ([31]: When an exceptional condition (trigger) is detected, the FDR can begin streaming data to a ground station directly or indirectly (e.g. using a satellite link) using the embedded communication equipment (i.e. outputting trigger from FDR based on the flight data and the algorithm));
a scripting engine disposed within a flight data recorder (FDR) ([41, 45]: The communications equipment 222 and the GPS unit 226 are under the exclusive control of processing elements within the FDR (e.g. processor 212, and/or hardware entities 228 (i.e. processor 212 is the scripting engine in FDR 122). The components 214, 212, 232 also can constitute machine-readable media. The term “machine-readable media”, as used here, also refers to any medium that is capable of storing, encoding or carrying a set of instructions 250 for execution by the FDR 122 and that cause the FDR 122 to perform any one or more of the methodologies of the present disclosure.).
Schmutz however does not explicitly teach receiving a plurality of algorithms from a script database within the flight data recorder.
Newman teaches receiving a plurality of algorithms from a script database within the flight data recorder ([54]: The electronic flight bag server 36, using execution space 70, may also concurrently execute a number of certified applications 56 a including a black box supplemental application 84 that collects data (i.e. flight bag server 36 performs task of a flight data recorder similar to flight data recorder explained in application specification [03] - “Commercial aircraft typically include an aircraft recorder, sometimes called a "black box," which stores various data related to the current flight of the aircraft. The aircraft recorder may be an FDR”) . (fig. 2(36, 50, 52) and [49, 51-54]: The electronic flight bag server 36 may include one or more processors 50 communicating with a memory system 52. The memory system 52 may hold one or more applications 56 executable on either one of the certified or, standard consumer operating systems. The memory system 52 may hold one or more operating systems 54. Processor 50 executing the operating systems 54 (i.e. processor 50 is receiving applications 56 from memory system 52. Memory system 52 is a database that holds multiple applications that can be executed. Each application have specific algorithm to perform a task such as for anomaly/intrusion detection as explained in [60-61])). 
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmutz to incorporate the teachings of Newman and receiving plurality of algorithms from a script database within FDR. One of ordinary skilled in the art would have been motivated to combine the teachings in order to monitor critical aircraft functions and to provide for increased transmission of flight data (either in frequency or types of data) when an abnormality is detected (Newman, [08]).

Regarding claim 2, Schmutz in view of Newman teaches the data processing method according to claim 1. 
	Schmutz further teaches wherein the outputting the trigger from the FDR comprises outputting the trigger via at least one of an Ethernet port and an Aeronautical Radio, Incorporated (ARINC) 429 output algorithm ([31]: When an exceptional condition is detected, the FDR can begin streaming data to a ground station directly or indirectly (e.g. using a satellite link) using the embedded communication equipment (i.e. outputting trigger from FDR using satellite link, satellite link uses Ethernet ports)). 

Regarding claim 3, Schmutz in view of Newman teaches the data processing method according to claim 2. 
Schmutz further teaches wherein the outputting the trigger further comprises outputting the trigger via the at least one of the Ethernet port and the ARINC 429 output to a server via a wireless transmission ([31]: When an exceptional condition is detected, the FDR can begin streaming data to a ground station directly or indirectly (e.g. using a satellite link) (i.e. output trigger via Ethernet port). [49]: In step 310, the FDR determines whether an exception condition exists. If an exception condition exists (310: Yes) then the process continues to 312 at which point the FDR enables wireless transmit of selected aircraft data from the FDR to a remote location, using its embedded transmitter (i.e. transmission is done wirelessly)).  

Regarding claim 4, Schmutz in view of Newman teaches the data processing method according to claim 1.
Schmutz further teaches further comprising the FDR receiving the flight data from an external device ([42, 48]: The flight data recorder operations can involve receiving a data stream 209 from a flight data acquisition unit 102 (i.e. receive flight data from external device)).  

Regarding claim 6, Schmutz in view of Newman teaches the data processing method according to claim 1.
Schmutz further teaches wherein the running the algorithm further comprises streaming at least a portion of the flight data from the FDR via at least one of an Ethernet port ([26]: The communication equipment for the FDR can be any suitable equipment capable of carrying out the data communication tasks described herein. An ADS-B-Out transponder channel could transmit ADS-B type information to aircraft in the vicinity using communication protocols defined for ADS-B. The communication equipment can be comprised of cellular radio equipment, WiFi (based on IEEE 802.11 standard) or WiMax (based on IEEE 802.16 standard) type communication equipment (i.e. streaming flight data from FDR using Ethernet port)) and an Aeronautical Radio, Incorporated (ARINC) 429 output.
  
	Regarding claim 7, Schmutz in view of Newman teaches the data processing method according to claim 6.
	Schmutz further teaches wherein the streaming further comprises streaming at least the portion of the flight data via the at least one of the Ethernet port and the ARINC 429 output to at least one of a satellite data unit and an Automatic Dependent Surveillance-Broadcast (ADS-B) Mode S transponder ([26]: The communication equipment for the FDR can be any suitable equipment capable of carrying out the data communication tasks described herein. An ADS-B-Out transponder channel could transmit ADS-B type information to aircraft in the vicinity using communication protocols defined for ADS-B. The communication equipment can be comprised of cellular radio equipment, WiFi (based on IEEE 802.11 standard) or WiMax (based on IEEE 802.16 standard) type communication equipment.  Such communications protocols could be used when the aircraft is in range of appropriate commercial networks while airborne (i.e. streaming flight data via Ethernet port to ADS-B transponder)).

Regarding claim 15, Schmutz teaches a flight data recorder (FDR) (fig. 2(122)) comprising: 
17a scripting engine configured to run the plurality of algorithms and thereby analyze flight data and output a trigger based on the flight data ([28-29, 31]: The FDR can be configured to process one or more of the parameters it receives and apply various algorithms to determine the occurrence of an exceptional event (i.e. analyzing flight data using the algorithm). When an exceptional condition (trigger) is detected, the FDR can begin streaming data to a ground station directly or indirectly (e.g. using a satellite link) using the embedded communication equipment (i.e. outputting trigger from FDR based on the flight data and the algorithm)); 
an Ethernet port; and an Aeronautical Radio, Incorporated (ARINC) 429 output (fig. 2, [31]: the FDR can begin streaming data to a ground station directly or indirectly (e.g. using a satellite link) (i.e. satellite link uses Ethernet ports, ARINC 429 is an standard output in flights)), 
wherein the scripting engine is configured to output the trigger via at least one of the Ethernet port and the ARINC output ([31]: When an exceptional condition is detected, the FDR can begin streaming data to a ground station directly or indirectly (e.g. using a satellite link) using the embedded communication equipment (i.e. outputting trigger from FDR using satellite link, satellite link uses Ethernet ports))). 
Schmutz however does not explicitly teach a trigger script database which stores therein a plurality of algorithms.
Newman teaches a trigger script database which stores therein a plurality of algorithms ((fig. 2(36, 50, 52) and [49, 51-54]: The electronic flight bag server 36 may include one or more processors 50 communicating with a memory system 52. The memory system 52 may hold one or more applications 56 executable on either one of the certified or, standard consumer operating systems. The memory system 52 may hold one or more operating systems 54. Processor 50 executing the operating systems 54 (i.e. processor 50 is receiving applications 56 from memory system 52. Memory system 52 is a database that holds multiple applications that can be executed. Each application have specific algorithm to perform a task such as for anomaly/intrusion detection as explained in [60-61])). 
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmutz to incorporate the teachings of Newman and a trigger script database which stores therein a plurality of algorithms. One of ordinary skilled in the art would have been motivated to combine the teachings in order monitor critical aircraft functions and to provide for increased transmission of flight data (either in frequency or types of data) when an abnormality is detected (Newman, [03]).

Regarding claim 16, Schmutz in view of Newman teaches the FDR according to claim 15.
	Schmutz further teaches wherein the Ethernet port and the ARINC 429 output are each configured to output data to a server via a wireless transmission ([24, 31]: The data stream will be communicated to a remote location using a wireless communication link. The FDR can begin streaming data to a ground station directly or indirectly (e.g. using a satellite link) using the embedded communication equipment).  

Regarding claim 17, Schmutz in view of Newman teaches the FDR according to claim 15.
Schmutz further teaches further comprising a flight data receiver configured to receive the flight data from an external device ([42, 48]: The flight data recorder operations can involve receiving a data stream 209 from a flight data acquisition unit 102 (i.e. receive flight data from external device)).   

Regarding claim 19, Schmutz in view of Newman teaches the FDR according to claim 15.
Schmutz further teaches wherein the scripting engine is further configured to run the plurality of algorithms and thereby stream at least a portion of the flight data from the FDR via at least one of the Ethernet port and the ARINC 429 output ([28-29, 31]: The FDR can be configured to process one or more of the parameters it receives and apply various algorithms to determine the occurrence of an exceptional event (i.e. run the algorithm). [31]: When an exceptional condition (trigger) is detected, the FDR can begin streaming data to a ground station directly or indirectly (e.g. using a satellite link) using the embedded communication equipment (i.e. outputting trigger, satellite link uses Ethernet ports)).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schmutz in view of Newman further in view of Valette et al. (US 2005/0228558 A1) hereafter Valette.	

Regarding claim 5, Schmutz in view of Newman teaches the data processing method according to claim 1.
Schmutz in view of Newman however does not teach wherein the FDR is a line replaceable unit, and the method further comprises loading the plurality of algorithms onto the script database of the flight data recorder via a data loader.
	Valette teaches wherein the FDR is a line replaceable unit ([22]: The method and system provide remote real-time access to the ACMS and ACMS peripherals, such as digital flight data recorder (DFDR), and other line replaceable units (LRUs) (i.e. FDR is a LRU)), and the method further comprises loading the plurality of algorithms onto the script database of the flight data recorder via a data loader ([31]: software upgrades may be loaded onto the ACMS 210 from the ground-based network 250 through the wireless network 280 (i.e. loading upgrades onto FDR)).
  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmutz in view of Newman to incorporate the teachings of Valette and FDR is a line replaceable unit and loading the algorithm onto database of FDR. One of ordinary skilled in the art would have been motivated to combine the teachings in order to load the upgrades onto FDR (Valette, [31]).

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Schmutz in view of Ziarno (US 2017/0259942 A1).

Regarding claim 21, Schmutz teaches a data processing method (abstract) comprising: 
a scripting engine disposed within a flight data recorder (FDR) ([41, 45]: The communications equipment 222 and the GPS unit 226 are under the exclusive control of processing elements within the FDR (e.g. processor 212, and/or hardware entities 228 (i.e. processor 212 is the scripting engine in FDR 122). The components 214, 212, 232 also can constitute machine-readable media. The term “machine-readable media”, as used here, also refers to any medium that is capable of storing, encoding or carrying a set of instructions 250 for execution by the FDR 122 and that cause the FDR 122 to perform any one or more of the methodologies of the present disclosure.) receiving a first algorithm ([31, 41]: The FDR can be configured to process one or more of the parameters it receives and apply various algorithms to determine the occurrence of an exceptional event (i.e. receiving first algorithm from database)); 
the scripting engine within the FDR ([41, 45]: The communications equipment 222 and the GPS unit 226 are under the exclusive control of processing elements within the FDR (e.g. processor 212, and/or hardware entities 228 (i.e. processor 212 is the scripting engine in FDR 122). The components 214, 212, 232 also can constitute machine-readable media. The term “machine-readable media”, as used here, also refers to any medium that is capable of storing, encoding or carrying a set of instructions 250 for execution by the FDR 122 and that cause the FDR 122 to perform any one or more of the methodologies of the present disclosure.) receiving a second algorithm ([31, 41]: The FDR can be configured to process one or more of the parameters it receives and apply various algorithms to determine the occurrence of an exceptional event (i.e. receiving second algorithm from database));
the scripting engine running the second algorithm and thereby analyzing flight data ([28-29, 31]: The FDR can be configured to process one or more of the parameters it receives and apply various algorithms to determine the occurrence of an exceptional event. The FDR can use the received parameters to determine whether an aircraft has deviated from a flight plan, this can be determined using GPS data (e.g. from a dedicated GPS unit) and/or from extrapolated flight data based on other parameters that are provided to the FDR (i.e. analyzing flight data using the second algorithm among various algorithms)) and outputting a trigger from the FDR, based on the flight data ([31]: When an exceptional condition (trigger) is detected, the FDR can begin streaming data to a ground station directly or indirectly (e.g. using a satellite link) using the embedded communication equipment (i.e. outputting trigger from FDR based on the flight data and the algorithm)).
Schmutz however does not explicitly teach receiving a second algorithm, thereby changing an algorithm run by the scripting engine.
Ziarno teaches the scripting engine receiving a second algorithm, thereby changing an algorithm run by the scripting engine ([139]: The wireless engine sensors may sense engine parameters as engine data based on an engine sampling algorithm that is received from the WEMS module 20. The new algorithm may be uploaded via a ground based transceiver and processor as part of an engine data control center 300 that processes engine data. The control center 300 will generate and transmit back to the aircraft a new engine sensing algorithm, which may be transmitted directly to the WEMS module 20 and then to the wireless sensor network (EWSN) 600 (i.e. wireless sensor network receive new algorithm and applying new algorithm, here wireless sensors network is the scripting engine)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmutz to incorporate the teachings of Ziarno and receiving a second algorithm and changing an algorithm run by the scripting engine. One of ordinary skilled in the art would have been motivated to combine the teachings in order for in-flight diagnosis and assessment through advanced algorithms (Ziarno, [138]).

	Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schmutz in view of Ziarno further in view of  Lilly et al. (US 2016/0055685 A1) hereafter Lilly.

	Regarding claim 8, Schmutz in view of Ziarno teaches the data processing method according to claim 21.
	Schmutz in view of Ziarno however does not teach wherein the running the algorithm further comprises streaming Health and Usage Monitoring System (HUMS) flight data from the FDR via at least one of an Ethernet port and an Aeronautical Radio, Incorporated (ARINC) 429 output.
	Lilly teaches wherein the running the algorithm further comprises streaming Health and Usage Monitoring System (HUMS) flight data from the FDR via at least one of an Ethernet port and an Aeronautical Radio, Incorporated (ARINC) 429 output ([16]: the subject matter described herein relate to presenting information pertaining to a relative health or condition of one or more mechanical components of a vehicle in conjunction with an onboard monitoring system, such as a Health and Usage Monitoring Systems (HUMS) (i.e. streaming HUMS data by monitoring system such as FDR). [45]: uploading or otherwise transferring the set of raw measurement data from the monitoring system onboard the aircraft to a particular destination via the client device and the ad hoc wireless network (tasks 314, 316) (i.e. streaming data via Ethernet port)). 
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmutz in view of Ziarno to incorporate the teachings of Lilly and streaming HUMS flight data from FDR via Ethernet port. One of ordinary skilled in the art would have been motivated to combine the teachings in order to review measurement data for the operation of the vehicle (Lilly, [45]).
	
	Regarding claim 9, Schmutz in view of Ziarno and Lilly teaches the data processing method according to claim 8.
	Lilly further teaches wherein the streaming further comprises streaming the HUMS flight data via the at least one of the Ethernet port and the ARINC 429 output to at least one of a satellite data unit and an Automatic Dependent Surveillance-Broadcast (ADS-B) Mode S transponder ([16]: the subject matter described herein relate to presenting information pertaining to a relative health or condition of one or more mechanical components of a vehicle in conjunction with an onboard monitoring system, such as a Health and Usage Monitoring Systems (HUMS) (i.e. streaming HUMS data by monitoring system such as FDR). [45]: uploading or otherwise transferring the set of raw measurement data from the monitoring system onboard the aircraft to a particular destination via the client device and the ad hoc wireless network (tasks 314, 316) (i.e. streaming data via Ethernet port to satellite data unit)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmutz in view of Ziarno and Lilly to further incorporate the teachings of Lilly and streaming HUMS flight data from FDR via Ethernet port to satellite data unit. One of ordinary skilled in the art would have been motivated to combine the teachings in order to review measurement data for the operation of the vehicle (Lilly, [45]).

Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Schmutz in view of Newman further in view of Wang et al. (US 9,975,640 B1, hereinafter Wang).

Regarding claim 22, Schmutz in view of Newman teaches the FDR according to claim 15. 
Schmutz in view of Newman however does not teach further comprising: a Python interpreter.
Wang teaches a Python interpreter ([Col 56, 54-58]: A software module may be compiled and linked into an executable program, installed in a dynamic link library, or may be written in an interpreted programming language such as, for example, BASIC, Perl, or Python).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmutz in view of Newman to incorporate the teachings of Wang and scripting engine comprising Python interpreter. One of ordinary skilled in the art would have been motivated to combine the teachings in order to compile software modules (Wang, [Col 56, 55]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schmutz in view of Newman and Wang further in view of Valette et al. (US 2005/0228558 A1) hereafter Valette.

Regarding claim 18, Schmutz in view of Newman and Wang teaches the FDR according to claim 22.
Schmutz in view of Newman and Wang however does not teach wherein the FDR is a line replaceable unit, and the scripting engine is configured to receive the first algorithm and the second algorithm via a data loader.
Valette teaches wherein the FDR is a line replaceable unit, and the scripting engine is configured to receive the first algorithm and the second algorithm via a data loader ([22]: The method and system provide remote real-time access to the ACMS and ACMS peripherals, such as digital flight data recorder (DFDR), and other line replaceable units (LRUs) (i.e. FDR is a LRU). [31]: software upgrades may be loaded onto the ACMS 210 from the ground-based network 250 through the wireless network 280 (i.e. loading upgrades onto FDR)).
  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmutz in view of Newman and Wang to incorporate the teachings of Valette and FDR is a line replaceable unit receiving first and second algorithm via a data loader. One of ordinary skilled in the art would have been motivated to combine the teachings in order to load the upgrades onto FDR (Valette, [31]).

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schmutz in view of Newman and Wang further in view of Lilly et al. (US 2016/0055685 A1) hereafter Lilly.

Regarding claim 20, Schmutz in view of Newman and Wang teaches the FDR according to claim 22.
Schmutz in view of Newman and Wang however does not teach wherein the scripting engine is further configured to run the second algorithm and thereby stream Health and Usage Monitoring 19System (HUMS) flight data from the FDR via at least one of the Ethernet port and the ARINC 429 output.
	Lilly teaches wherein the script engine is further configured to run the second algorithm and thereby stream Health and Usage Monitoring 19System (HUMS) flight data from the FDR via at least one of the Ethernet port and the ARINC 429 output ([16]: the subject matter described herein relate to presenting information pertaining to a relative health or condition of one or more mechanical components of a vehicle in conjunction with an onboard monitoring system, such as a Health and Usage Monitoring Systems (HUMS) (i.e. streaming HUMS data by monitoring system such as FDR). [45]: uploading or otherwise transferring the set of raw measurement data from the monitoring system onboard the aircraft to a particular destination via the client device and the ad hoc wireless network (tasks 314, 316) (i.e. streaming data via Ethernet port)). 
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmutz in view of Newman and Wang to incorporate the teachings of Lilly and streaming HUMS flight data from FDR via Ethernet port. One of ordinary skilled in the art would have been motivated to combine the teachings in order to review measurement data for the operation of the vehicle (Lilly, [45]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Schmutz in view of Newman further in view of Ziarno (US 2017/0259942 A1).

Regarding claim 23, Schmutz teaches a flight data recorder (FDR) (fig. 2(122)) comprising: 
17a scripting engine configured to receive and run the plurality of algorithms ([28-29, 31]: The FDR can be configured to process one or more of the parameters it receives and apply various algorithms to determine the occurrence of an exceptional event (i.e. analyzing flight data using the algorithm). When an exceptional condition (trigger) is detected, the FDR can begin streaming data to a ground station directly or indirectly (e.g. using a satellite link) using the embedded communication equipment (i.e. outputting trigger from FDR based on the flight data and the algorithm)); 
an Ethernet port; and an Aeronautical Radio, Incorporated (ARINC) 429 output (fig. 2, [31]: the FDR can begin streaming data to a ground station directly or indirectly (e.g. using a satellite link) (i.e. satellite link uses Ethernet ports, ARINC 429 is an standard output in flights)), 
wherein the scripting engine is further configured to:
receive and run a first algorithm of the plurality of algorithms ([31, 41]: The FDR can be configured to process one or more of the parameters it receives and apply various algorithms to determine the occurrence of an exceptional event (i.e. receive and apply first algorithm from database)); 
receive and run a second algorithm of the plurality of algorithms ([31, 41]: The FDR can be configured to process one or more of the parameters it receives and apply various algorithms to determine the occurrence of an exceptional event (i.e. receive and apply second algorithm from database ));
by running the second algorithm, analyze flight data and output a trigger based on flight data ([28-29, 31]: The FDR can be configured to process one or more of the parameters it receives and apply various algorithms to determine the occurrence of an exceptional event (i.e. run algorithm and analyze flight data using the algorithm). When an exceptional condition (trigger) is detected, the FDR can begin streaming data to a ground station directly or indirectly (e.g. using a satellite link) using the embedded communication equipment (i.e. outputting trigger from FDR based on the flight data and the algorithm)); 
Schmutz however does not explicitly teach a trigger script database which stores therein a plurality of algorithms; receive and run a second algorithm of the plurality of algorithms, thereby changing an algorithm run by the scripting engine.
Newman teaches a trigger script database which stores therein a plurality of algorithms ((fig. 2(36, 50, 52) and [49, 51-54]: The electronic flight bag server 36 may include one or more processors 50 communicating with a memory system 52. The memory system 52 may hold one or more applications 56 executable on either one of the certified or, standard consumer operating systems. The memory system 52 may hold one or more operating systems 54. Processor 50 executing the operating systems 54 (i.e. processor 50 is receiving applications 56 from memory system 52. Memory system 52 is a database that holds multiple applications that can be executed. Each application have specific algorithm to perform a task such as for anomaly/intrusion detection as explained in [60-61])). 
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmutz to incorporate the teachings of Newman and a trigger script database which stores therein a plurality of algorithms. One of ordinary skilled in the art would have been motivated to combine the teachings in order to monitor critical aircraft functions and to provide for increased transmission of flight data (either in frequency or types of data) when an abnormality is detected (Newman, [03]).
Schmutz in view of Newman however does not explicitly teach receive and run a second algorithm of the plurality of algorithms, thereby changing an algorithm run by the scripting engine.
Ziarno teaches receive and run a second algorithm of the plurality of algorithms, thereby changing an algorithm run by the scripting engine ([139]: The wireless engine sensors may sense engine parameters as engine data based on an engine sampling algorithm that is received from the WEMS module 20. The new algorithm may be uploaded via a ground based transceiver and processor as part of an engine data control center 300 that processes engine data. The control center 300 will generate and transmit back to the aircraft a new engine sensing algorithm, which may be transmitted directly to the WEMS module 20 and then to the wireless sensor network (EWSN) 600 (i.e. wireless sensor network receive new algorithm and applying new algorithm, here wireless sensors network is the scripting engine)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmutz in view of Newman to incorporate the teachings of Ziarno and receiving a second algorithm and changing an algorithm run by the scripting engine. One of ordinary skilled in the art would have been motivated to combine the teachings in order for in-flight diagnosis and assessment through advanced algorithms (Ziarno, [138]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Schmutz in view of Newman and Ziarno further in view of Wang et al. (US 9,975,640 B1, hereinafter Wang).

Regarding claim 24, Schmutz in view of Newman and Ziarno teaches the FDR according to claim 23. 
Schmutz in view of Newman and Ziarno however does not teach wherein the scripting engine comprises a Python interpreter.
Wang teaches a Python interpreter ([Col 56, 54-58]: A software module may be compiled and linked into an executable program, installed in a dynamic link library, or may be written in an interpreted programming language such as, for example, BASIC, Perl, or Python).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmutz in view of Newman and Ziarno to incorporate the teachings of Wang and scripting engine comprising Python interpreter. One of ordinary skilled in the art would have been motivated to combine the teachings in order to compile software modules (Wang, [Col 56, 55]).

Additional References
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a. McZeal et al., US 10,713,859 B1: Wireless flight data recorder with satellite network method for real time remote access and black box backup: This reference discloses the process of collecting flight data and stream flight data to the remote data center allowing emergency responders to immediately access exact location of the device (see fig.4, 9).
b. Nyikos et al., US 2017/0063944 A1: Flight Data Recorder Streaming (FDRS) Solution; This reference discloses collecting flight data by the flight data recorder (FDR) streaming server, analyzing flight data, selecting an antenna for streaming, and streaming using selected antenna the flight data to a satellite or the ground station (see fig. 6 and [49]).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUJANA KHAKURAL/Examiner, Art Unit 2453               


/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453